Citation Nr: 1508797	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  08-20 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to September 1975. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2011 and October 2013, the Board remanded the appeal to the agency of original (AOJ) jurisdiction for further development, and it now returns to the Board for appellate review.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Despite the extensive development already undertaken, the Board concludes that another remand is necessary.

Hypertension

The Veteran was afforded a VA examination in May 2011.  The examiner considered whether entitlement to service connection was warranted on a direct basis.  The examiner, however, failed to discuss or otherwise consider whether entitlement could be warranted based on the Veteran's in-service exposure to herbicides, including Agent Orange, during service.  The foregoing theory of entitlement is the Veteran's primary contention.  In that regard, the Board notes that multiple National Academy of Sciences (NAS) reports, titled Veterans and Agent Orange: Update 2006, 2008, 2010, and 2012, categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  In light of the foregoing, the Board concludes that another VA examination is required.

In addition, the Board notes that the service treatment records include multiple notations of elevated blood pressure, to include a July 1964 Report of Medical History shortly after entrance into service showing a blood pressure of 132/74 and a June 1975 Report of Medical Examination shortly before his separation from service including a blood pressure reading of 130/80.  The examiner did not discuss the potential significance, if any, of these prehypertension readings, noting only that there were no "elevated blood pressure readings" in service.

Erectile Dysfunction

During service in August 1967, the Veteran was first treated for gonorrhea.  In August 1970, the Veteran reported anxiety over transient impotence.  He was prescribed Valium.  In October 1970, the Veteran was seen for an undescended testis.  In addition, he reported an inability to maintain an erection for intercourse.  He stated that he could maintain an erection for 3 to 4 minutes before losing it and was taking no medication other than the previously prescribed Valium.  The examiner's impression was impotence, possibly secondary to emotional problems.  The prescription for Valium was continued.  In January 1971, the Veteran's impotence was noted to have been relieved with a visit to a physician and there was an indication of questionable involvement of medication.  In February 1971, the Veteran underwent a left orchiectomy for an undescended left testis.  The Veteran also was treated for urethral discharge several times during service.  In June 1975, the Veteran complained of recurrent pain and tearing of the foreskin secondary to intercourse.  He subsequently underwent a circumcision.  The Veteran's June 1975 Report of Medical Examination shortly before his separation from service noted an absent left testicle and slightly enlarged prostate, but no other genitourinary problems.  

After service, private treatment records include diagnoses of erectile dysfunction from at least September 1998.  The Veteran was afforded a VA examination in June 2004 for his service-connected glomerulonephritis.  At that time, he reported the ability to obtain an erection once or twice per week that was sufficient for vaginal penetration and ejaculation.  He occasionally would use Viagra to increase his sexual activities and stated that every time the thought of sexual activities crossed his mind he believed he should be able to obtain an erection.

The Veteran's April 2006 erectile dysfunction claim indicated that he believed the disability was due to in-service Agent Orange exposure.

The Veteran was afforded a VA examination for his claimed erectile dysfunction in May 2011.  At that time, the Veteran claimed to have been unable to have an erection sufficient for intercourse since the 1970s.  The examiner, however, noted the Veteran's report during the June 2004 VA examination that he was able to maintain an erection sufficient for intercourse / penetration to ejaculation one to two times per week.  Currently the Veteran was able to have sexual intercourse twice per month.  The Veteran reported that his major concern was a "lack of interest."  The examiner concluded that it was less likely as not that the Veteran's reported erectile dysfunction, if currently present, was related to his military service or complaints and treatment during that service.  The rationale was that "Service medical records reference a single entry regarding 'anxiety over tran[]sient impotence' erections last 3 - 4 minutes...  There are no references to a continuing condition/diagnosis of impotence.  The medical conditions / treatments the veteran experienced while in service are not associated with causing erectile dysfunction years later."  In addition, the examiner pointed to the Veteran's lack of erectile dysfunction at the time of the 2004 VA examination.

The Board finds the May 2011 VA examination report problematic, as several of the stated facts on which the opinion was based are incorrect.  As discussed above, the Veteran had multiple complaints of impotence in service, rather than a "single entry" as stated in the May 2011 VA examination report.  In addition, the October 1970 record included an impression of impotence, which certainly suggests that there was a continuing condition, at least for multiple months.  The Board acknowledges that by January 1971 the impotence appears to have resolved, which is supported by subsequent references to sexual intercourse residuals in the service treatment records.  Nevertheless, as the rationale of the May 2011 VA examination report was based on inaccurate factual premises, the Board concludes that a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for his hypertension claim.  The VBMS and Virtual VA records must be provided to the examiner for review in conjunction with the examination, and the examiner should note that such have been reviewed.  After reviewing the file, conducting an interview of the Veteran, and undertaking any studies deemed necessary, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) that any current hypertensive disorder was caused by or is otherwise related to the Veteran's in-service herbicide exposure.

In formulating the requested opinion, the examiner should consider, and discuss to the extent necessary, the actual findings of the National Institute of Medicine on the association between Agent Orange exposure and hypertension, which include, "limited or suggestive evidence of an association between exposure to [Agent Orange] and hypertension..."  See VETERANS AND AGENT ORANGE: UPDATE 2006, INSTITUTE OF MEDICINE 557-60 (2007); VETERANS AND AGENT ORANGE: UPDATE 2010, INSTITUTE OF MEDICINE 694, 697 (2011), VETERANS AND AGENT ORANGE: UPDATE 2012, INSTITUTE OF MEDICINE 862-63 (2014).  Note that because there is only limited or suggestive evidence, it has not been added to the presumptive condition list; however, a limited or suggestive link does not rule out the possibility of a connection; therefore, an opinion addressing Agent Orange is requested.

The examiner also is requested to consider, and discuss to the extent necessary, the in-service blood pressure readings showing systolic levels over 130 mm Hg and diastolic levels of 80 mm Hg, to include at the time of his June 1975 Report of Medical Examination shortly before separation from service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Schedule the Veteran for a VA examination for his erectile dysfunction claim.  The VBMS and Virtual VA records must be provided to the examiner for review in conjunction with the examination, and the examiner should note that such have been reviewed.  After reviewing the file, conducting an interview of the Veteran, and undertaking any studies deemed necessary, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) that any current erectile dysfunction disorder: (a) was incurred in or is otherwise related to the Veteran's military service OR (b) was caused or (c) aggravated by a service-connected disability, specifically glomerulonephritis.

The examiner is requested to consider, and discuss to the extent necessary, the August 1970 and October 1970 complaints of erectile problems, the January 1971 notation that such problems had resolved, and the in-service treatment for gonorrhea and other genitourinary problems.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




